Citation Nr: 9920995	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  93-28 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

 Appellant and friend


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


REMAND

The veteran had active service from February 1969 to November 
1971.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 1992 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  The Board remanded the case to the RO in December 
1995, and it has been returned for further appellate 
consideration.  

In the December 1995 remand, the Board noted that at his 
September 1993 hearing in conjunction with his claim for 
service connection for PTSD the veteran testified that in 
approximately June 1971, when he was on a gun truck there was 
a fire fight in which a Viet Cong threw a hand grenade into 
the back of the truck, and a friend of his, whose last name 
was Doyle, jumped on the hand grenade and was killed.  He 
testified the he and Doyle (who was actually a mechanic) were 
assigned to the 359th Transportation Company.  In the remand, 
the Board requested that the RO go to the United States Army 
and Joint Services Environmental Support Group (now the U.S. 
Armed Service Center for Research of Unit Records (USASCRUR)) 
for verification of this and other experiences alleged by the 
veteran.  

In its response to the RO, dated in July 1998, the USASCRUR 
stated that available U.S. Army casualty files list several 
"Doyles" as wounded or killed during the veteran's Vietnam 
tour.  The RO should request the USASCRUR provide more 
specific information as to whether any serviceman named Doyle 
who was a member of the 359th Transportation Company was 
killed in approximately June 1971.  

The Board notes that the USACRUR referred to Morning Reports, 
DA Form 1, stating they could be used to verify daily 
personnel actions.  USACRUR recommended that the RO or 
veteran request Morning Reports directly from the National 
Personnel Records Center (NPRC) and that they be requested 
for a three-month period and include relevant unit 
designations at the company and battalion levels.  In this 
regard, the Board notes that in response to the RO's initial 
request for Morning Reports from November 1970 to November 
1971, NPRC stated that Morning Reports were not a matter of 
record.  In response to a follow-up request, which apparently 
requested Morning Reports from November 1970 to February 
1972, the Chief of the Records Reconstruction Branch of the 
NPRC stated that because of staffing and budget limitations, 
the NPRC was unable to perform such an extensive search and 
stated they would conduct a limited search if the requester 
wished to verify a specific event or personnel action.  

In view of the foregoing, the RO should make an additional 
effort to obtain specific information that may assist in 
corroboration of the veteran's claimed stressors.  At the 
October 1997 VA examination, one of the stressors reported by 
the veteran was the ambush of his truck convoy in 
approximately January 1971, and he stated that when this 
incident occurred fellow servicemen Carlos Valdes from 
California and Chuck Males from Kansas were in the truck with 
him.  The RO should, therefore, request January 1971 Morning 
Reports for the veteran's unit.  In addition, the Board notes 
that USACRUR provided a lessons learned report listing an 
ambush of a convoy from the 359th Transportation Company on 
December 16, 1970.  As this is in the general time-frame of 
the event mentioned in the examination report and is 
consistent with the veteran's statements regarding being in 
ambushed convoys, the RO should also request December 1970 
Morning Reports for the 359th Transportation Company.  

In addition to the foregoing, the RO should again remind the 
veteran, as it did in the February 1999 supplemental 
statement of the case, that it has not been possible to 
corroborate his account of having attempted to stop the rape 
and killing of a Vietnamese girl by members of his platoon 
shortly after he became a SPC-5.  It has been noted that the 
veteran stated to VA examiners in October 1997 that he 
reported the incident to his first sergeant but was told to 
forget it and that he also told the VA examiners that 
approximately two years before the VA examination, one of the 
participants had called him and asked why he did not stop the 
attack.  The RO should request that the veteran submit 
additional information, such as certified statements from 
fellow servicemen, that might serve to corroborate his claim 
that such events occurred.  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1. The RO should attempt to obtain 
Morning Reports (DA Form 1) for the 
veteran's unit, the 359th 
Transportation Company, in Vietnam for 
the period December 15 through 
December 17, 1970, the period January 
1 through January 31, 1971, and the 
period June 1 though June 30, 1971.  
The request should be addressed to 
Director, National Personnel Records 
Center (NPRC), ATTN:  NCPMR-O, 9700 
Page Avenue, St. Louis, MO 63132.  
2. The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care 
providers, VA and non-VA, who may 
possess additional records pertinent 
to his claim.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
those treatment records which have not 
been obtained previously.  In any 
event, the RO should obtain and 
associate with the claims file 
hospital and treatment records, to 
include all Day Treatment Program, Day 
Hospital Program and Mental Hygiene 
Clinic records, for the veteran from 
the VA John Cochran and Jefferson 
Barracks medical facilities dated from 
May 1995 to the present.  
3. The RO should also provide the veteran 
the opportunity to present any 
additional evidence he may have in 
support of his claim and request that 
he provide additional evidence that 
may corroborate any of his claimed 
stressors.  This might include, for 
example, statements from fellow 
servicemen who have knowledge of a 
claimed stressor, including the convoy 
ambush in approximately January 1971 
and the rape and killing of a 
Vietnamese girl by members of his 
platoon in approximately May 1971.  
Such a statement should fully identify 
the person who makes it with his 
complete name, Social Security Number 
and Army Serial Number together with 
his rank and identification of the 
unit to which he was assigned at the 
time of the incident.  
4. Thereafter, the RO should again review 
the file and prepare a summary of the 
veteran's alleged service stressors.  
This summary and a copy of any Morning 
Reports obtained pursuant to the above 
development, the veteran's DD 214, 
Official Military Personnel Files and 
DA Form 20 should be sent to the 
United States Armed Service Center for 
Research of Unit Records (USASCRUR), 
7798 Cissna Road, Springfield, 
Virginia, 22150-3197.  The USASCRUR 
should be requested to address the 
significance of the reference in the 
veteran's DA Form 20 for his service 
in Vietnam to his participation in an 
unnamed campaign.  Specifically, 
USASCRUR should indicate whether this 
entry is evidence of the veteran's 
participation in combat and should 
explain the reasons for its 
conclusion.  The USASCRUR should also 
be requested to provide any available 
unit histories, not previously 
provided, for the veteran's unit, 
i.e., the 359th Transportation Company, 
from December 1970 through June 1971.  
The USASCRUR should be requested to 
verify, to the extent possible, the 
specific incidents alleged by the 
veteran.  Relative to its July 1998 
letter concerning the veteran's case, 
the USASCRUR should be requested to 
provide specific information as to 
whether any serviceman named Doyle who 
was a member of the 359th 
Transportation Company was killed in 
approximately June 1971.  Any 
information or verification obtained 
must be associated with the claims 
file.  Failures to reply or negative 
responses to any request must be noted 
in writing and associated with the 
claims file.  The RO should take any 
actions suggested by the USASCRUR to 
try to confirm the claimed stressors.  
In addition, the RO should inform the 
veteran of any response by the 
USASCRUR and afford him an opportunity 
to respond to any request for 
additional information.  
5. Then, if any claimed stressor not 
specifically mentioned in the October 
1997 VA examination report has been 
confirmed, the RO should arrange for a 
VA psychiatric examination to 
determine the nature and extent of any 
current psychiatric disability.  All 
indicated studies and tests should be 
performed.  A diagnosis of PTSD under 
DSM IV criteria should be made or 
ruled out.  If PTSD is diagnosed, the 
examiner should be requested to 
explain each element of the diagnosis 
and identify the specific stressor(s) 
accountable for the disorder.  The 
claims file, including a copy of this 
remand, must be made available to the 
examiner prior to the examination.  
The examination report must reflect 
that the examiner reviewed the claims 
file.  
6. Thereafter, the RO should review the 
claims file and ensure that all 
requested development actions have 
been conducted and completed in full.  
If development action is not complete, 
the RO should take any necessary 
action.  
7. Then, the RO should undertake any 
other indicated development and 
readjudicate the veteran's claim for 
service connection for PTSD. 

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case, and the veteran and his representative 
should be provided an opportunity to respond.  Thereafter, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to the final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



